Title: To Benjamin Franklin from Jonathan Williams, Jr., 1 March 1777
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honored Sir
Nantes March. 1. 1777.
Inclosed are two Letters to the Deputies, one of which you will find on a particular subject, which I leave to your wisdom whether to communicate or not. I wrote it because I feared it might be thought neglectfull if I should hereafter be known to have omitted such information.
I am highly obliged by your kind offers of assistance and must determine in favour of nantes for many reasons. I find that with your good opinion I can be back’d by the first houses here. Mr. Montaudouin has asked me to be connected with a young man he reccommends, and Mr. Shweighausser wants me to be connected with himself.
I will write further next post. I am in haste. Your dutifull and affectionate Kinsman
J Williams.
 
Addressed: A Monsieur / Monsieur Franklin LLD / a l’Hotel d’Hambourg / Rue Jacob / a Paris.
Notation: Mr Williams Nantes Febry 28th 1777
